Title: To Thomas Jefferson from George Hay, 11 August 1823
From: Hay, George
To: Jefferson, Thomas


Dear Sir
Washington—Aug. 11. (Monday) 1823.
Whatever may be the merits of the remarks contained in the inclosed, the Subject you will admit, is intitled to your most serious consideration. If you should think proper, to communicate to me the result of that consideration, I shall hold myself bound, to make no other use of your letter, or rather of your name than you shall, yourself, prescribe.You will recollect that this is the first occasion, on which I have taken the liberty, to address you, for the purpose of obtaining, a knowledge of your opinion, on any point which I had undertaken publicly to discuss. The very great importance of the Subject discussed in the inclosed, will, I trust be deemed by you a Sufficient excuse for the present Communication.—I am, Sir, with the highest respectyr ob. Sr.Geo: Hay.